PER CURIAM.
This proceeding is before the Court upon the motion of The Florida Bar for an order finding respondent Irving B. Gussow to be in contempt of this Court for failing to comply with the order of temporary suspension entered on November 14, 1986, in the case of The Florida Bar v. Gussow, No. 69,586. We issued an order to show cause, received a response and further pleadings, and appointed a referee. We now consider the referee’s report.
Pursuant to a consent judgment submitted by the respondent and approved by The Florida Bar, the referee found that the respondent had willfully failed to abide by the previously entered order of temporary suspension. The referee recommended that respondent be found in contempt of this Court. As a sanction for this willful contempt, the referee recommends that respondent be disbarred. As is stated in the consent judgment, this disbarment is to be “concurrent discipline to that recommended in the July 7, 1987, Report of Referee in Case Nos. 69,645 and 69,989,” by which it is meant that there is to be no extension of the five-year period that must expire before an application for readmission can be filed.* Other conditions recommended by *581the referee are: that respondent not be eligible for readmission until restitution has been made to all clients harmed by respondent’s misconduct, including The Florida Bar’s Clients’ Security Fund, and until he has paid the costs incurred in the other disciplinary proceedings in the amount of $3,086.50; and that respondent be ordered to refrain from legal employment except such as is specifically allowed to disbarred lawyers under rule 3-6.1 of the Rules of Discipline.
We approve the referee’s report and hereby impose judgment accordingly with the foregoing conditions. Since respondent has already been disbarred, there is no need for a formal order of disbarment.
The costs of this proceeding are taxed against the respondent. Judgment for costs in the amount of $150 is hereby entered against Irving B. Gussow, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, ERHLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 On review of the referee’s report in those cases, this Court imposed a judgment of disbarment. The Florida Bar v. Gussow, 519 So.2d 603 (Fla.1988).